DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive. 
	Applicant asserts, on pages 20-21 of Remarks, that “Importantly, Kitaji in Fig. 4(B) makes clarifies that the “moving velocity” is not a vector but a scalar, i.e., having no direction, only a speed value. In Kitaji [0048] the details of moving velocity are given such as “in the case where the radio terminal UE has a GPS (Global Positioning System) positioning function, the moving velocity information acquiring unit 121 acquires moving velocity information by means of locations measured by GPS and time intervals at which these locations are measured.” This defines a distance- over-time metric, which is exactly non-directional speed. If GPS is not available (which would be the most accurate means of acquiring moving velocity), Kitaji also discusses using core network side location measurements or radio pitch fading based measurements, or number of cells crossed by the terminal, or the amount of time the UE spent in a cell, all of which inherently lack the possibility to provide direction instead of a scalar speed value. Claim 23 further recites, in part, “determining, based on the collected data, one or more trajectories associated with one or more handover anomalies or failures.” These features are not found in Kitaji. The distinction between directional velocity, which is a vector, and scalar velocity, which is a pure scalar number, is important here. The Office Action took the position that “determining, based on the collected data, one or more trajectories associated with one or more handover anomalies or failures” is anticipated by Kitaji because Kitaji indicates that “the radio base station comprises a handover parameter adjusting unit analyzes the collected handover failure data and determines a velocity.” The “velocity” of Kitaji, however, is actually just a scalar value, namely speed.  By contrast, claim 23 recites “determining, based on the collected data, one or more trajectories ...” not just scalar speeds. The Office Action took the position that velocity “is defined as a specified speed in a specified direction.” The Office Action further argued that as seen in Kitaji in Fig. 2, “a UE follows a particular path between a source cell and a target cell.” This transition from source cell to target cell is associated with a handover failure, according to Kitaji, in [0057], [0099]-[0100]. First, the Office Action’s statement that the velocity in Kitaji is a vector is mistaken for the reasons explained above. There are dictionary definitions of “velocity,” that are vector quantities. Nevertheless, Kitaji’s own usage determines the meaning of the term as used by Kitaji. It is clear that Kitaji only uses a scalar velocity value in association with the handover failures.”  
	On the contrary, nowhere in Kitaji does the word “scalar” appear, and nowhere in Kitaji is it mentioned that the word “velocity” is specifically referring only to speed, as the word “speed” does not even appear in Kitaji.  Applicant alleges that various velocity-determination methods, used when GPS is not available, are incapable of determining direction of travel, such as using cells traversed by the UE.  First, the word “velocity” is commonly understood to refer to a specified speed in a specified direction.  Second, the disclosure of methods that are allegedly incapable of providing direction of travel of information is irrelevant, because the use of GPS, which is disclosed by Kitaji, indisputably does provide direction of travel information.  Third, the tracking the cells traversed by the UE, is inherently a tracking of the trajectory of said UE.  
	Applicant asserts, on pages 21-22 of Remarks, that “Second, there is a clear contrast between the claim feature “one or more trajectories associated with one or more handover anomalies or failures” and Kitaji associating a scalar velocity value with handover failures. The difference is between a “trajectory” and a scalar velocity value. A trajectory is indeed a path traversed by a terminal, whereas the Office Action’s argument that “velocity is a vector that is defined as a specified speed in a specified direction, and as seen in Fig. 2, a UE follows a particular path between a source cell and a target cell,” is wrong. In Kitaji Fig. 2 does not imply that a UE follows a particular path between a source and a target cell, the arrow merely indicates that the UE performs a handover from a source cell to a target cell. This is shown by Kitaji description of Fig. 2A in [0038]: As shown in FIG. 2A, Too Late HO denotes that radio link disconnection (RLF: Radio Link Failure) occurs between the handover source radio base station eNB#1 and the radio terminal UE (Step S2) before handover start or during handover (Step S1) because the handover start is too late. In this case, the radio terminal UE tries to reconnect to the handover target radio base station eNB#2 or a radio base station eNB other than the handover source radio base station eNB#1 (Step S3).The reconnection target radio base station eNB gives a RLF Indication message indicating the occurrence of Too Late HO to the handover source radio base station eNB#1 (Step S4). Nothing in paragraph [0038] implies that the UE is moving along a direction or trajectory. Moreover, such an understanding of Kitaji aligns with Kitaji’s later figures, such as Fig. 4(A/B) as indicated previously.”
	Paragraph [0038] is not relied on for disclosing that the UE follows a trajectory, nor does paragraph [0038] state that Fig. 2A is not illustrating the UE’s trajectory but rather “merely indicates that the UE performs a handover from a source cell to a target cell”.  The arrow in each of Figs. Figs. 2A, 2B, and 2C illustrates the UE moving from a specific point in the source cell to a specific point in the target cell.  The ordinary understanding of these diagrams, is that they each illustrate the UE following a specific trajectory.  Applicant has given no support for the interpretation that these arrows do not illustrate an actual trajectory of the UE that each arrow passes through.
	Applicant asserts, on pages 22-23 of Remarks, that “Additionally, claim 23 recites, in part, “monitoring mobility or cellular connectivity of terminal devices.” The Office Action’s statement regarding these features was: “monitoring mobility or cellular connectivity of terminal devices (the radio base station receives a measurement report, associated with that radio base station and another radio base station, from a UE, according to [0070]-[0071], Fig. 5 [steps S101 and S102]).” Nevertheless, there is a difference between “mobility” in the present claims and the measurement report of Kitaji, for example, “mobility” (claim 23) contrasts with “radio base station receives a measurement report” in Kitaji. Mobility relates to geo-location (physical position) of a UE (and its change), whereas measurement reports relate to measured values
of radio signal strength (e.g., RSRP/RSRQ). The radio signal strength can be modulated by the location of a UE, but only indirectly (through location specific shadowing / slow fading and distance loss between the UE and the eNB), and not only by that (also by fast fading, interference, channel utilization, other terminals, neighbor eNBs, etc.). So no equivalency can be drawn between “monitoring mobility” and “measurement report”.” 
	Contrary to Applicant’s assertion, Kitaji is relied on for monitoring cellular connectivity, rather than mobility.  The measurement report being received by the radio base station of Kitaji constitutes monitoring cellular connectivity of terminal devices, as the measurement reports relate to signals received by the terminal devices from various cells.  Kitaji states, in paragraph [0033]:  “Each radio terminal UE measures the quality of a radio signal (i.e., radio quality) received from each radio base station eNB, and sends its connection target radio base station eNB a Measurement Report message being a report on the measurement result of the radio quality.”  [emphasis added].  The measurement report transmitted by the UE, contains information on the cells whose signals said UE receives, and this information therefore is cellular connectivity information.  
	Applicant asserts, on pages 23-24 of Remarks, that “Furthermore, claim 23 recites, in part, “detecting that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure.” Regarding these features, the Office Action took the position that “velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]- [0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104]).” Nevertheless, again there is the difference that Kitaji uses velocity as a scalar value whereas trajectory is a physical path that can be used for the purpose of preventing handover failures.  Also, in Kitaji [0072]-[0073], there is a simple handover parameter lookup based on the acquired velocity of the terminal, as discussed in Kitaji [0073]: “In Step S104, the handover parameter acquiring unit 122 of the radio base station eNB#1 refers to the parameter table stored in the storage unit 130, and acquires a handover parameter associated with the moving velocity information.” This parameter lookup is simply a reactive parameter selection based on a measured current value, whereas the present claims have the feature, “detecting that a terminal device has or is going to have a trajectory,” with anticipation / prediction (cf. “going to have”). To match this capability, Kitaji would need to apply velocity prediction, for example predicting that the velocity of a terminal will increase to a value that will require a different handover parameter as per the lookup table of Fig. 4(A). Another difference from Kitaji is that in the present claims there is the feature “handover anomaly or failure,” whereas Kitaji is using handover failure only (handover failures are indicated by RLF (radio link failure) events, cf. Kitaji Fig. 2 and [0038]- [0040]).”
	Applicant’s assertion that Kitaji’s use of “velocity” is a scalar quantity, is addressed above.  Paragraph [0099] of Kitaji clearly discloses that the current moving velocity (which, as established above, constitutes a trajectory) that was previously determined to be associated with a handover failure:  “In this embodiment, the controller 120 of the radio base station eNB#1 acquires a handover parameter associated with moving velocity information indicating the moving velocity of a radio terminal UE being connected to the radio base station itself, from the storage unit 130. The controller 120 then makes a conditional judgment by using the acquired handover parameter. Thereby, the conditional judgment on handover can be performed by using the handover parameter which reflects the status of the past handover failure at the current moving velocity of the radio terminal UE, and thus the handover failure rate can be sufficiently reduced.”  [emphasis added].
	Applicant asserts, on pages 24-25 of Remarks, that “Furthermore, claim 23 recites, in part, “determining terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure.” Regarding these features, the Office Action took the position that “the radio base station determines a handover parameter for the UE to avoid a handover failure, according to [0056]-[0057], [0073], [0099]-[0100], Fig. 5 [step S104]).” Nevertheless, there is a difference in that the claims of the present application recite “terminal device specific handover parameters,” whereas Kitaji has velocity range specific handover parameters, compare Kitaji [0073] “acquires a handover parameter associated with the moving velocity information” (1.e., not associated with a specific UE, but with a velocity that multiple UE’s may have, that is merely a velocity class), or compare Kitaji [0099] “the controller 120 of the radio base station eNB#1 acquires a handover parameter associated with moving velocity information indicating the moving velocity of a radio terminal UE being connected to the radio base station itself’ Again, the handover parameter here in Kitaji [0099] is not
associated with a specific UE but with its velocity or velocity class. In contrast, the present claims recite, “determine a terminal device specific handover parameter.””
	On the contrary, Kitaji clearly disclosed that handover parameters are adjusted according to moving velocity.  Kitaji states, in paragraph [0057]: “The handover parameter adjusting unit 125 refers to and controls the storage unit 130 in such a way as to adjust the handover parameter associated with the moving velocity information indicating the failure-detected moving velocity.” [emphasis added].  Handover parameters that are adjusted according to the UE’s velocity, clearly are terminal device specific.
	Applicant asserts, on pages 25-26 of Remarks, that “Furthermore, claim 23 recites, in part, “causing utilizing said terminal device specific handover parameters in one or more handovers associated with the terminal device.” Regarding these features, the Office Action took the position that “the radio base station causes use of the aforementioned handover parameter by the UE in a handover, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]).” The only reason that there may be some apparent commonality between the claims and Kitaji at this point is that what remains is to execute the handover of the terminal according to the terminal specific handover parameters. Nevertheless, there is a difference between the claims and Kitaji, because the claims recite: “terminal device specific handover parameters in one or more handovers associated with the terminal device.” In certain embodiments of the present invention, the system potentially determines multiple handover parameters for multiple cells/eNBs, not only for the particular cell to which the UE is connected. That is, in certain embodiments of the present invention, the system may make a distributed and harmonized configuration of multiple eNBs along the anticipated trajectory of the UE, whereas Kitaji is restricted to make handover parameter changes within the single cell where the UE is currently located. This restriction is shown by Kitaji at [0074] “In Step S105, the handover controller 123 of the radio base station eNB#1 makes a conditional judgment on whether or not to make the radio terminal UE perform handover, on the basis of the Measurement Report message that the radio communication unit 110 receives from the radio terminal UE and the handover parameter acquired by the handover parameter acquiring unit 122”. That is, handover control remains within eNB#1.”
	Kitaji clearly discloses that handover parameters that are specific to the UE are used in a handover of said UE:  “In Step S105, the handover controller 123 of the radio base station eNB#1 makes a conditional judgment on whether or not to make the radio terminal UE perform handover, on the basis of the Measurement Report message that the radio communication unit 110 receives from the radio terminal UE and the handover parameter acquired by the handover parameter acquiring unit 122. The process moves to Step S106 if it is determined to make the radio terminal UE perform handover to the radio base station eNB#2, whereas the process returns to Step S101 if it is determined not to make the radio terminal UE perform handover to the radio base station eNB#2. Note that the handover parameter associated with the moving velocity information and acquired by the handover parameter acquiring unit 122 may be an offset to be added to a handover parameter subjected to usual adjustment; in this case, the handover controller 123 adds the handover parameter associated with the moving velocity information and acquired by the handover parameter acquiring unit 122 to the handover parameter subjected to usual adjustment, and uses the result of the addition to make a conditional judgment on whether or not to make the radio terminal UE perform handover.” [emphasis added].
	Applicant asserts, on page 26 of Remarks, that “Furthermore, claim 23 recites, in part, “monitoring the one or more handovers performed on the basis of said terminal device specific handover parameters.” Regarding these features, the Office Action took the position that “the radio base station monitors the handover of the UE that is performed on the basis of the aforementioned handover parameter, according to [0079]-[0080], Fig. 5 [steps S110 and S111]).” However, the monitoring disclosed in Kitaji is different from the monitoring of the present claims. Kitaji [0079]-[0080] defines the sending of RLF indication by the target eNB to the source eNB in case of a too late handover. This is only one special case of handover monitoring, that is, covering the case when the handover still failed (i.e., the adjusted terminal specific handover parameters were still insufficient to prevent the handover failure). No monitoring is done when the handover according to the new parameters was successful. By contrast, next claim feature in the present claims says, “based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about said terminal device specific handover parameters avoiding said handover anomaly or failure with respect to said trajectory.” Thus, the determined device specific handover parameters can be stored in case they caused successful handover. Also, note that the claims recite, “monitoring the one or more handovers,” which can include a plurality of handovers, as opposed to focusing on a single handover as in Kitaji.”
	The limitation in question merely requires that the handover that is performed on the basis of the terminal device specific handover parameters, is monitored.  Kitaji discloses, in paragraph [0080], that a Too Late handover is detected, thereby indicating that the handover is monitored.
	Applicant asserts, on page 27 of Remarks, that “Furthermore, claim 23 recites, in part, “based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about said terminal device specific handover parameters avoiding said handover anomaly or failure with respect to said trajectory.” Regarding these features, the Office Action took the position that “upon successful handover completion, the source base station receives, from the target base station, a UE context release message relating to said successful handover completion, according to [0039]-[0040]).” This is different from the approach set forth in the present claims, as Kitaji merely describes a 3GPP standard handover procedure step where the source eNB indeed receives an indication of a completed handover from the target eNB, but there is no “storing an indication about said terminal device specific handover parameters.” For example, the source eNB neither stores an indication about the fact of the successful handover, nor stores the handover parameters themselves by which the successful handover happened.”
	On the contrary, the notification of successful handover that the source base station receives once the handover that uses the terminal device specific handover parameters is successful, necessarily constitutes an indication, stored by the source base station, that those terminal device specific handover parameters avoided the handover anomaly or failure with respect to the velocity of the terminal device.
	Applicant asserts, on pages 27-28 of Remarks, that “Independent claim 35 recites, in part, “utilizing terminal device specific handover parameters in one or more handovers associated with the terminal device to avoid a handover anomaly or failure.” Regarding these features, the Office Action relied on Kitaji’s discussion of “velocity information of the UE... ”. Claim 35 recites some similar features to claim 23, such as (quoting from claim 23) “detecting that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure”, “determining terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure” and an additional feature recited in claim 35, namely “wherein the terminal device specific handover parameters are determined ... and based on that said terminal device specific handover parameters have avoided said handover anomaly or failure with respect to said trajectory.” Thus, in claim 35 the terminal specific handover parameters are determined by having a knowledge that the terminal specific handover parameters have the capacity to cause the terminal to avoid the handover anomaly or failure. This means that the cellular communication network has collected knowledge about which terminal specific handover parameters are useful to avoid the handover anomaly or failure, given a UE trajectory. Kitaji however, as already explained above with reference to the claim feature “based on the monitoring...”, does not store indication about successful handovers.”
	On the contrary, the notification of successful handover that the source base station receives once the handover that uses the terminal device specific handover parameters is successful, necessarily constitutes an indication, stored by the source base station, that those terminal device specific handover parameters avoided the handover anomaly or failure with respect to the velocity of the terminal device.
	Applicant asserts, on page 29 of Remarks, that “Regarding the combination of Kitaji and Watanabe, the Office Action took the position that, as recited in claim 27, “The method of claim 23, wherein the terminal device specific handover parameters indicate exclusion of one or more cells as one or more target cell candidates,” is disclosed by Watanabe because in Watanabe, “an attribute value indicates that a particular cell is blacklisted, according to [0162].” The attribute value in Watanabe is a non-terminal specific value, therefore blacklisting a cell as handover target applies to all terminals. This understanding is reinforced by Watanabe paragraph [0040]: “The term "attribute value" refers to a parameter defined in the 3GPP (Third Generation Partnership Project) standard for standardizing the LTE.” The corresponding standard is 3GPP TS 36.300, wherein section 22.3.2a states “Neighbour Cell Relations are cell-to-cell relations.” These Neighbour Cell Relations are the ones that Watanabe extends with additional attributes such as BlackcellList. Also Watanabe, Figs. 5 and 6 show that the BlackcellList attribute corresponds to cells (identified by ECGI = Evolved Cell Global ID) and not to terminals. Therefore, the mechanism disclosed by a combination of Kitaji and Watanabe could not be used to cause a “terminal device specific handover.” After all, something that applies to all terminals in a cell is not terminal device specific.”  
	On the contrary, Watanabe discloses the application of a blacklist condition to a specific terminal, in paragraph [0049]:  “First, a case where a handover of a mobile terminal from the cell A to the cell B is allowed, while a handover of the mobile terminal from the cell B to the cell A is prohibited will be described.” Additionally, Watanabe discloses, in paragraph [0071], that a specific terminal may be prevented from undergoing a handover to a specific cell for load balancing purposes.  Therefore, contrary to Applicant’s characterization of Watanabe, Watanabe’s use of cell blacklists does not apply to all terminals in all situations.  
	Applicant asserts, on pages 29-30 of Remarks, that “Regarding claim 33, the Office Action stated: “Watanabe discloses that the trajectory is associated with handover anomaly.” This is incorrect. While Watanabe does present ping-pong handovers in [0070], nothing is disclosed about ping-pong being associated with a trajectory. In fact, it cannot be associated with a trajectory, because Watanabe defines ping-pong as being a misconfiguration of cell specific handover thresholds between two adjacent cells. According to Watanabe paragraph [0070] (emphasis added), “With this configuration, when a mobile terminal 104 attempts to perform a handover from the cell A to the cell B, the cell B attempts to cause the mobile terminal to perform a handover to the cell A because the handover boundary 1s set at the boundary (1). After that, the mobile terminal 104, which has returned to the cell A, is caused to perform a handover to the cell A or the cell B. As a result, the mobile terminal 104 performs a ping- pong handover between the cell A and the cell B.” The boundary (1) refers to Fig. 17 where a vertical line is shown between two adjacent cells, indicating that when a terminal crosses that line, handover is performed between the two cells. This is not associated with any particular trajectory, namely any specific path traversed by a terminal. Thus, this rejection should also be withdrawn.”
	On the contrary, the ping-pong handover state described in paragraphs [0070]-[0073] of Watanabe is associated with a trajectory, because, as Applicant indicates, the terminal crosses a line between adjacent cells.  That there is not a single unique trajectory that crosses this line, does not mean that this particular handover state is not associated with a trajectory that crosses the aforementioned line.  
	Applicant asserts, on pages 30-32 of Remarks, that “Regarding the combination of Kitaji and Han, regarding to the claim 30 of the applicant, the Office Action the position that “Han discloses causing creating or modifying a terminal device specific neighbour relation table based on the terminal device specific handover parameters (a neighbor relation table is updated in connection with the optimization of a handover parameter, according to Abstract, [0022], [0050])”. This is incorrect, as Han does not disclose “terminal device specific neighbour relation table,” but instead discloses the standard cell-pair specific NRT (=Neighbour Relation Table) as per the already cited 3GPP TS 36.300. Specifically, Han in the Abstract and in [0022] discloses “updating a Neighbor Relation Table (NRT) and optimizing a handover parameter.” Also, in paragraph [0050] Han discloses, “In step 306, the serving BS updates an NRT and/or a handover parameter.” Such NRT (which is not terminal device specific) means that the handover parameters associated with a NR (a cell pair) apply to all terminal devices. Therefore, the combination of Kitaji and Han cannot be used to implement “terminal device specific neighbour relation table” or “terminal device specific handover parameters.” The same problem arises with the Office Action’s arguments regarding claim 31, because the Office Action refers to the same “terminal device specific neighbour relation table” NRT and Han paragraphs [0050]-[0052], which was already analyzed above. Han paragraphs [0051]-[0052] do not bring any new view as to whether the NRT in Han is terminal device specific or not. On the contrary, Han says in [0052] that (emphasis added): “a weight for NRT addition/deletion is increased by a pre-set value D for a specific target BS for which the RLF (Radio Link Failure) before HO (Hand Over) occurs. Accordingly, a possibility that an associated target BS is deleted from the NRT is decreased, and consequently, a delayed handover to the target BS is prevented.” That is, NRT associates handover parameters with BS (base station) and not with any individual terminal device. Regarding claim 32, the Office Action continued to cite the same part of Han, saying: “Han discloses causing indicating one or more cells to the terminal device in order to enable the terminal device to perform measurements regarding one or more target cell candidates of the terminal device specific neighbour relation table (the neighbor relation table lists a target cell that causes the UE to perform measurements on said target cell, according to [0050]-[0052]).” But again, the NRT in Han is not terminal device specific, whereas in the presently pending claims there is terminal device specific NRT 1.e., there is an instance of NRT per terminal device, and those instances may contain different target cells. Therefore, while Han instructs all UEs to perform measurements against the same target cells in the NRT, the approach in present claim 32 causes “indicating one or more cells to the terminal device in order to enable the terminal device to perform measurements regarding one or more target cell candidates of the terminal device specific neighbour relation table.” Han’s cell cannot instruct a terminal device to perform measurements regarding terminal device specific NRT because Han does not have terminal device specific NRT. The same argumentation applies to the Office Action’s next arguments regarding claim 36. Once again, the claims recite terminal device specific NRT, whereas Han describers non-terminal device specific NRT. Thus, the rejection cannot be maintained on these grounds.”
	On the contrary, Han clearly indicates, in paragraph [0050], that the neighbor relation table is customized based on a UE measurement result:  “In step 306, the serving BS updates an NRT and/or a handover parameter using the RLF_before_HO-dependent statistics and/or log file. ANR optimization (i.e., NR addition/deletion, priority) is performed according to a normalized signal quality calculated for each neighbor cell based on a UE measurement result.”  [emphasis added].  Therefore, Han discloses the use of an NRT that is terminal device specific.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 23-26, 28-29, 34-35, and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitaji et al., U.S. Patent Application Publication 2013/0084871 (hereinafter Kitaji).
	Regarding claim 23, Kitaji discloses a method in an apparatus for a base station of a cellular communication network (disclosed is a method according to which an apparatus for a radio base station operates in a radio communication system, according to [0069], Fig. 5), the method comprising: 
	collecting handover data correlated with mobility data of a plurality of terminal devices (the radio base station comprises a handover failure detecting unit that collects data associated with handover failures of radio terminal UEs, according to [0052]-[0056]); 
	determining, based on the collected data, one or more trajectories associated with one or more handover anomalies or failures (the radio base station comprises a handover parameter adjusting unit analyzes the collected handover failure data and determines a velocity (velocity is a vector that is defined as a specified speed in a specified direction, and as seen in Fig. 2, a UE follows a particular path between a source cell and a target cell) that is associated with handover failure, according to [0057], [0099]-[0100]); 
	monitoring mobility or cellular connectivity of terminal devices (the radio base station receives a measurement report, associated with that radio base station and another radio base station, from a UE, according to [0070]-[0071], Fig. 5 [steps S101 and S102]); 
	detecting that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104]), 
	determining terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure (the radio base station determines a handover parameter for the UE to avoid a handover failure, according to [0056]-[0057], [0073], [0099]-[0100], Fig. 5 [step S104]); 
	causing utilizing said terminal device specific handover parameters in one or more handovers associated with the terminal device (the radio base station causes use of the aforementioned handover parameter by the UE in a handover, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]); 
	monitoring the one or more handovers performed on the basis of said terminal device specific handover parameters (the radio base station monitors the handover of the UE that is performed on the basis of the aforementioned handover parameter, according to [0079]-[0080], Fig. 5 [steps S110 and S111]); and 
	based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about said terminal device specific handover parameters avoiding said handover anomaly or failure with respect to said trajectory (upon successful handover completion, the source base station receives, from the target base station, a UE context release message relating to said successful handover completion, according to [0039]-[0040]).
	Regarding claim 35, Kitaji discloses a method in a terminal device of a cellular communication network (disclosed is a method according to which a UE operates in a radio communication system, according to [0069], Fig. 5), the method comprising: 
performing one or more cell measurements (the UE performs a plurality of cell measurements, according to [0070], Fig. 5 [step S101]); 
transmitting, based on said one or more cell measurements, one or more measurement reports to the cellular communication network for determining handover parameters (the UE transmits a measurement report, based on the aforementioned measurements, to the serving base station that said serving base station uses to determine handover parameters, according to [0071]-[0073], Fig. 5 [steps S102, S103, and S104]); and 
utilizing terminal device specific handover parameters in one or more handovers associated with the terminal device to avoid a handover anomaly or failure, wherein the terminal device specific handover parameters are determined based on detecting that the terminal device has or is going to have a trajectory previously determined to be associated with the handover anomaly or failure and based on that said terminal device specific handover parameters have avoided said handover anomaly or failure with respect to said trajectory (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104], whereby the radio base station causes use of the aforementioned handover parameter by the UE in a handover in order to avoid a handover failure, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]).
	Regarding claim 37, Kitaji discloses an apparatus for a base station of a cellular communication network (disclosed is a radio base station, according to [0042], Fig. 3), the apparatus comprising: 
	at least one processor (the radio base station comprises a controller, according to [0043], Fig. 3 [element 120]); and 
	at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (the radio base station comprises a storage unit that stores information that is used to control said radio base station, according to [0045], Fig. 3 [element 130]), cause the apparatus at least to perform operations comprising: 
	upon detecting that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure, determining terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104], whereby the radio base station determines a handover parameter for the UE to avoid a handover failure, according to [0056]-[0057], [0073], [0099]-[0100], Fig. 5 [step S104]);
	collecting handover data correlated with mobility data of a plurality of terminal devices (the radio base station comprises a handover failure detecting unit that collects data associated with handover failures of radio terminal UEs, according to [0052]-[0056]); 
	determining, based on the collected data, one or more trajectories associated with one or more handover anomalies or failures (the radio base station comprises a handover parameter adjusting unit analyzes the collected handover failure data and determines a velocity (velocity is a vector that is defined as a specified speed in a specified direction, and as seen in Fig. 2, a UE follows a particular path between a source cell and a target cell) that is associated with handover failure, according to [0057], [0099]-[0100]); 
	monitoring mobility or cellular connectivity of terminal devices (the radio base station receives a measurement report, associated with that radio base station and another radio base station, from a UE, according to [0070]-[0071], Fig. 5 [steps S101 and S102]); 
	causing utilizing said terminal device specific handover parameters in one or more handovers associated with the terminal device (the radio base station causes use of the aforementioned handover parameter by the UE in a handover, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]); 
	monitoring the one or more handovers performed on the basis of said terminal device specific handover parameters (the radio base station monitors the handover of the UE that is performed on the basis of the aforementioned handover parameter, according to [0079]-[0080], Fig. 5 [steps S110 and S111]); and 
	based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about said terminal device specific handover parameters avoiding said handover anomaly or failure with respect to said trajectory (upon successful handover completion, the source base station receives, from the target base station, a UE context release message relating to said successful handover completion, according to [0039]-[0040]).
	Regarding claim 38, Kitaji discloses an apparatus of a cellular communication network (disclosed is a UE, according to [0030], Fig. 1), the apparatus comprising: 
	at least one processor (the UE processes information (and therefore necessarily comprises a processor), according to [0070]-[0077]); and 
	at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (the UE processes information (and therefore necessarily comprises a memory including computer program code), according to [0070]-[0077]), cause a terminal device at least to perform operations comprising:
	performing one or more cell measurements (the UE performs a plurality of cell measurements, according to [0070], Fig. 5 [step S101]); 
transmitting, based on said one or more cell measurements, one or more measurement reports to the cellular communication network for determining handover parameters (the UE transmits a measurement report, based on the aforementioned measurements, to the serving base station that said serving base station uses to determine handover parameters, according to [0071]-[0073], Fig. 5 [steps S102, S103, and S104]); and 
utilizing terminal device specific handover parameters in one or more handovers associated with the terminal device to avoid a handover anomaly or failure, wherein the terminal device specific handover parameters are determined based on detecting that the terminal device has or is going to have a trajectory previously determined to be associated with the handover anomaly or failure and based on that said terminal device specific handover parameters have avoided said handover anomaly or failure with respect to said trajectory (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104], whereby the radio base station causes use of the aforementioned handover parameter by the UE in a handover in order to avoid a handover failure, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]).
	Regarding claim 39, Kitaji discloses a system, comprising one or more base station apparatuses (disclosed is a system comprising a plurality of base stations, according to [0029]-[0030], Fig. 1), said one or more base station apparatuses configured to
	collect handover data correlated with mobility data of a plurality of terminal devices (the radio base station comprises a handover failure detecting unit that collects data associated with handover failures of radio terminal UEs, according to [0052]-[0056]); 
	determine, based on the collected data, one or more trajectories associated with one or more handover anomalies or failures (the radio base station comprises a handover parameter adjusting unit analyzes the collected handover failure data and determines a velocity (velocity is a vector that is defined as a specified speed in a specified direction, and as seen in Fig. 2, a UE follows a particular path between a source cell and a target cell) that is associated with handover failure, according to [0057], [0099]-[0100]); 
	monitor mobility or cellular connectivity of terminal devices (the radio base station receives a measurement report, associated with that radio base station and another radio base station, from a UE, according to [0070]-[0071], Fig. 5 [steps S101 and S102]); 
	detect that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104]), 
	determine terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure (the radio base station determines a handover parameter for the UE to avoid a handover failure, according to [0056]-[0057], [0073], [0099]-[0100], Fig. 5 [step S104]); 
	cause utilizing said terminal device specific handover parameters in one or more handovers associated with the terminal device (the radio base station causes use of the aforementioned handover parameter by the UE in a handover, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]); 
	monitor the one or more handovers performed on the basis of said terminal device specific handover parameters (the radio base station monitors the handover of the UE that is performed on the basis of the aforementioned handover parameter, according to [0079]-[0080], Fig. 5 [steps S110 and S111]); and 
	based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about said terminal device specific handover parameters avoiding said handover anomaly or failure with respect to said trajectory (upon successful handover completion, the source base station receives, from the target base station, a UE context release message relating to said successful handover completion, according to [0039]-[0040]);
	said system further comprising one or more user terminals (the system comprises a plurality of UEs, according to [0032]), said one or more user terminals configured to
perform one or more cell measurements (the UE performs a plurality of cell measurements, according to [0070], Fig. 5 [step S101]); 
transmit, based on said one or more cell measurements, one or more measurement reports to the cellular communication network for determining handover parameters (the UE transmits a measurement report, based on the aforementioned measurements, to the serving base station that said serving base station uses to determine handover parameters, according to [0071]-[0073], Fig. 5 [steps S102, S103, and S104]); and 
utilize terminal device specific handover parameters in one or more handovers associated with the terminal device to avoid a handover anomaly or failure, wherein the terminal device specific handover parameters are determined based on detecting that the terminal device has or is going to have a trajectory previously determined to be associated with the handover anomaly or failure and based on that said terminal device specific handover parameters have avoided said handover anomaly or failure with respect to said trajectory (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104], whereby the radio base station causes use of the aforementioned handover parameter by the UE in a handover in order to avoid a handover failure, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]).
	Regarding claim 40, Kitaji discloses computer program product embodied on a non-transitory computer-readable medium, said computer program product comprising program instructions which, when loaded into an apparatus (disclosed is a radio base station, whereby said radio base station comprises a storage unit that stores information that is used to control said radio base station, according to [0042], [0045], Fig. 3 [element 130]), cause the apparatus to execute the steps of
	collecting handover data correlated with mobility data of a plurality of terminal devices (the radio base station comprises a handover failure detecting unit that collects data associated with handover failures of radio terminal UEs, according to [0052]-[0056]); 
	determining, based on the collected data, one or more trajectories associated with one or more handover anomalies or failures (the radio base station comprises a handover parameter adjusting unit analyzes the collected handover failure data and determines a velocity (velocity is a vector that is defined as a specified speed in a specified direction, and as seen in Fig. 2, a UE follows a particular path between a source cell and a target cell) that is associated with handover failure, according to [0057], [0099]-[0100]); 
	monitoring mobility and/or cellular connectivity of terminal devices (the radio base station receives a measurement report, associated with that radio base station and another radio base station, from a UE, according to [0070]-[0071], Fig. 5 [steps S101 and S102]); 
	detecting that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104]), 
	determining terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure (the radio base station determines a handover parameter for the UE to avoid a handover failure, according to [0056]-[0057], [0073], [0099]-[0100], Fig. 5 [step S104]); 
	causing utilizing said terminal device specific handover parameters in one or more handovers associated with the terminal device (the radio base station causes use of the aforementioned handover parameter by the UE in a handover, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]); 
	monitoring the one or more handovers performed on the basis of said terminal device specific handover parameters (the radio base station monitors the handover of the UE that is performed on the basis of the aforementioned handover parameter, according to [0079]-[0080], Fig. 5 [steps S110 and S111]); and 
	based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about said terminal device specific handover parameters avoiding said handover anomaly or failure with respect to said trajectory (upon successful handover completion, the source base station receives, from the target base station, a UE context release message relating to said successful handover completion, according to [0039]-[0040]).
	Regarding claim 41, Kitaji discloses a computer program product embodied on a non-transitory computer-readable medium, said computer program product comprising program instructions which, when loaded into an apparatus (disclosed is a UE, whereby 
said UE processes information (and therefore necessarily comprises a memory including computer program code), according to [0070]-[0077]), cause the apparatus to execute the steps of
performing one or more cell measurements (the UE performs a plurality of cell measurements, according to [0070], Fig. 5 [step S101]); 
transmitting, based on said one or more cell measurements, one or more measurement reports to the cellular communication network for determining handover parameters (the UE transmits a measurement report, based on the aforementioned measurements, to the serving base station that said serving base station uses to determine handover parameters, according to [0071]-[0073], Fig. 5 [steps S102, S103, and S104]); and 
utilizing terminal device specific handover parameters in one or more handovers associated with the terminal device to avoid a handover anomaly or failure, wherein the terminal device specific handover parameters are determined based on detecting that the terminal device has or is going to have a trajectory previously determined to be associated with the handover anomaly or failure and based on that said terminal device specific handover parameters have avoided said handover anomaly or failure with respect to said trajectory (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104], whereby the radio base station causes use of the aforementioned handover parameter by the UE in a handover in order to avoid a handover failure, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]).
	Regarding claim 24, Kitaji discloses the method of claim 23, further comprising: determining, based on said collected data about one or more handovers, one or more handover sequences that reduce a risk of handover anomalies or failures (various handover sequences are determined that reduce the risk of handover failure based on collected handover data, according to [0068]-[0069], [0086], Figs. 5-6); and
	utilizing said determined one or more handover sequences when determining the terminal device specific handover parameters (the handover sequences include the determination of UE-specific handover parameters, according to [0073]-[0074], [0093]-[0094]).	Regarding claim 25, Kitaji discloses the method of claim 23, further comprising: taking into account said collected data about the one or more handovers when determining the terminal device specific handover parameters (the radio base station refers to the parameter table (which was compiled using previously collected handover data, according to [0056]-[0057]) when determining the UE-specific handover parameter, according to [0073]).
	Regarding claim 26, Kitaji discloses the method of claim 23, further comprising: taking into account mobility data or cellular connectivity data regarding said terminal device when determining the terminal device specific handover parameters (UE mobility data is taken into account when determining handover parameters, according to [0052]-[0057]).
	Regarding claim 28, Kitaji discloses the method of claim 23, wherein the terminal device specific handover parameters have an effect on when one or more handovers are performed (in the case of a handover failure that is a too early type failure, the handover parameter is adjusted such that the handover start is postponed, according to [0015], [0059], [0093]).
	Regarding claim 29, Kitaji discloses the method of claim 23, wherein the terminal device specific handover parameters are determined if the following condition is additionally fulfilled: a current or predicted cellular communication network status is substantially similar compared with a cellular communication network status at the time of the handover anomaly or failure (if the velocity of the UE matches a previous velocity associated with handover failure, then an appropriate handover parameter is selected by the radio base station, according to [0056]-[0057], [0072]-[0073]).
	Regarding claim 34, Kitaji discloses the method of claim 23, further comprising: upon detecting that a second terminal device has or is going to have said trajectory associated with said handover anomaly or failure, determining terminal device specific handover parameters for said second terminal device to avoid said handover anomaly or failure at least partly on the basis of the stored indication (the radio base station comprises a storage unit that stores a parameter table for controlling the handovers of a plurality of UEs based on velocity information, according to [0046]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaji as applied to claim 23 above, in view of Watanabe et al., U.S. Patent Application Publication 2016/0198370 (hereinafter Watanabe).
	Regarding claim 27, Kitaji discloses all the limitations of claim 23.
	Kitaji does not expressly disclose that the terminal device specific handover parameters indicate exclusion of one or more cells as one or more target cell candidates.
	Watanabe discloses that the terminal device specific handover parameters indicate exclusion of one or more cells as one or more target cell candidates (an attribute value indicates that a particular cell is blacklisted, according to [0162]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji with Watanabe such that the terminal device specific handover parameters indicate exclusion of one or more cells as one or more target cell candidates.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize discontinuity of communications when a mobile terminal moves between cells (Watanabe:  [0002]). 
	Regarding claim 33, Kitaji discloses all the limitations of claim 23.
	Kitaji does not expressly disclose that the trajectory is associated with handover anomaly, wherein the handover anomaly is a ping pong handover anomaly or a short stay handover anomaly.
	Watanabe discloses that the trajectory is associated with handover anomaly, wherein the handover anomaly is a ping pong handover anomaly or a short stay handover anomaly (a mobile terminal may undergo a handover failure in the form of a ping-pong handover, according to [0070]-[0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji with Watanabe such that the trajectory is associated with handover anomaly, wherein the handover anomaly is a ping pong handover anomaly or a short stay handover anomaly.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize discontinuity of communications when a mobile terminal moves between cells (Watanabe:  [0002]).

9.	Claims 30-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaji as applied to claims 23 and 35 above, in view of Han et al., U.S. Patent Application Publication 2010/0234027 (hereinafter Han).
	Regarding claim 30, Kitaji discloses all the limitations of claim 23.
	Kitaji does not expressly disclose causing creating or modifying a terminal device specific neighbour relation table based on the terminal device specific handover parameters.
	Han discloses causing creating or modifying a terminal device specific neighbour relation table based on the terminal device specific handover parameters (a neighbor relation table is updated in connection with the optimization of a handover parameter, according to Abstract, [0022], [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji with Han by causing creating or modifying a terminal device specific neighbour relation table based on the terminal device specific handover parameters.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a call drop caused by a link failure (Han:  [0018]).
	Regarding claim 31, the combination of Kitaji and Han discloses all the limitations of claim 30.  Additionally, Kitaji discloses causing receiving of a one or more measurement reports from the terminal device (the base station connects with the UE and transmits a reference signal that said UE then measures, with the measurements included in a measurement report sent from said UE to said base station, according to [0070]-[0071]).
	Kitaji does not expressly disclose causing determining whether the terminal device is associated with a terminal device specific neighbour relation table; and upon determining that the terminal device is associated with the terminal device specific neighbour relation table, causing utilizing said terminal device specific neighbour relation table in one or more handovers triggered based on said one or more measurement reports, otherwise causing utilizing a cell specific neighbour relation table in one or more handovers triggered based on said one or more measurement reports.
	Han discloses causing determining whether the terminal device is associated with a terminal device specific neighbour relation table (the neighbor relation table is updated using measurements from a particular UE, according to [0050]-[0052]); and 
	upon determining that the terminal device is associated with the terminal device specific neighbour relation table, causing utilizing said terminal device specific neighbour relation table in one or more handovers triggered based on said one or more measurement reports, otherwise causing utilizing a cell specific neighbour relation table in one or more handovers triggered based on said one or more measurement reports (a handover is performed using the updated neighbor relation table, according to [0050]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji as modified by Han with Han by causing determining whether the terminal device is associated with a terminal device specific neighbour relation table; and upon determining that the terminal device is associated with the terminal device specific neighbour relation table, causing utilizing said terminal device specific neighbour relation table in one or more handovers triggered based on said one or more measurement reports, otherwise causing utilizing a cell specific neighbour relation table in one or more handovers triggered based on said one or more measurement reports.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a call drop caused by a link failure (Han:  [0018]).
	Regarding claim 32, the combination of Kitaji and Han discloses all the limitations of claim 30.
	Kitaji does not expressly disclose causing indicating one or more cells to the terminal device in order to enable the terminal device to perform measurements regarding one or more target cell candidates of the terminal device specific neighbour relation table.
	Han discloses causing indicating one or more cells to the terminal device in order to enable the terminal device to perform measurements regarding one or more target cell candidates of the terminal device specific neighbour relation table (the neighbor relation table lists a target cell that causes the UE to perform measurements on said target cell, according to [0050]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji as modified by Han with Han by causing indicating one or more cells to the terminal device in order to enable the terminal device to perform measurements regarding one or more target cell candidates of the terminal device specific neighbour relation table.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a call drop caused by a link failure (Han:  [0018]).
	Regarding claim 36, Kitaji discloses all the limitations of claim 35.
	Kitaji does not expressly disclose performing said one or more cell measurements on one or more cells indicated by the cellular communication network, said one or more cells indicated as target cell candidates in a terminal device specific neighbour relation table.
	Han discloses performing said one or more cell measurements on one or more cells indicated by the cellular communication network, said one or more cells indicated as target cell candidates in a terminal device specific neighbour relation table (a neighbor relation table lists target cell candidates for a UE to perform measurements of, according to Abstract, [0022], [0050]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji with Han by performing said one or more cell measurements on one or more cells indicated by the cellular communication network, said one or more cells indicated as target cell candidates in a terminal device specific neighbour relation table.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a call drop caused by a link failure (Han:  [0018]).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645